Per Curiam.
This is an ejectment action brought by the plaintiff against the defendants seeking possession of certain premises in the City of Burlington and payment for rent. Plaintiff was awarded damage in the judgment below for overdue rent of $180. The defendants have quit the premises.
The findings of fact made by the lower court establish that the plaintiff, in renting said premises, was in violation of the Rent Ordinance of 1962, City of Burlington, Rent, Chapter 7, Minimum Housing Standards. In view of this circumstance, the judgment stands suspect. Since the plaintiff has failed to come to its support by appearance or by filing a brief, this Court will leave the parties as the action found them.

The judgment is vacated. No costs to be taxed in this Court against either party.